Dewey, J.
It is conceded by the plaintiff that there exists no legal claim in his behalf under the first recognizance. As to that alleged to arise under the second recognizance, the court are of opinion there exists no better right to recover damages. This recognizance was fully discharged by the appearance of the debtor, and his taking the oath under the statute, on the 16th of June 1857. It is no sufficient objection to this discharge, that the certificate was, by a clerical error, dated the 17th of June; it being proved by the master in chancery who administered the oath and made the certificate that the acts were in fact done on the 16th. Exceptions overruled.